Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2020 and 02/02/2021 have been considered by the examiner.

Drawings
The drawings submitted on 11/16/2020 have been accepted by the examiner.
	

Specification
The disclosure is objected to because of the following informalities:
[0025] “BARC” is sometimes spelled “BRAC” throughout the written disclosure
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 7, 11-12, 14-15, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 8 of U.S. Patent No. 10164108. Although the claims at issue are not identical, they are not patentably distinct from each other because of the substantial similarity of the features recited, as shown in the claim table below.

Instant application 17099456
US Patent # 10164108
1. A semiconductor device comprising:
a fin structure embedded in an isolation structure,
1. A fin field effect transistor (FinFET) device structure…a fin structure…, an isolation structure formed on the substrate, wherein the isolation structure comprises a single material… wherein the fin structure is embedded in the isolation structure;
wherein a top surface of the fin structure intersects a top surface of the isolation structure at an angle of greater than 90° and less than about 175°, wherein the angle is measured from a portion of the fin structure that is embedded in the isolation structure to a sidewall of the isolation structure;
wherein a top surface of the fin structure intersects a top surface of the single material at an angle of greater than 90° and less than about 175°, wherein the angle is measured from a portion of the fin structure that is embedded in the isolation structure to a portion of the single material that is on a sidewall of the isolation structure
an epitaxial structure formed on a surface of the fin structure, wherein a cross section of the epitaxial structure has a pentagon-like shape,
an epitaxial structure formed on the recess surface of the fin structure, wherein a cross section of the epitaxial structure has a pentagon-like shape,
and wherein an interface between the epitaxial structure and a first portion of the fin structure is lower than a top surface of the isolation structure.
an interface between the epitaxial structure and a first portion of fin structure is lower than a top surface of the isolation structure,


4. The semiconductor device of claim 1, wherein a ratio of a height of the epitaxial structure and a width of the epitaxial structure is between about 1 and about 100.
8. The fin field effect transistor (FinFET) device structure as claimed in claim 7, wherein the epitaxial structure comprises a first height, and a ratio of the first height to the first width is in a range from about 1 to about 100.
5. The semiconductor device of claim 1, wherein the epitaxial structure extends into the isolation structure a distance of between about 0.1 nm and about 50 nm.
3. The fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein the epitaxial structure extends into a trench in the isolation structure, and the trench in has a depth in a range from about 0.1 nm to about 50 nm.


7. A semiconductor device comprising:
a semiconductor fin over a substrate,
1. A fin field effect transistor (FinFET) device structure, comprising: a substrate… a fin structure extending above the substrate
the semiconductor fin having a top surface recessed from an isolation structure,
a recess surface on the fin structure; and an epitaxial structure formed on the recess surface of the fin structure… an interface between the epitaxial structure and a first portion of fin structure is lower than a top surface of the isolation structure,
wherein a top surface of the semiconductor fin intersects a top surface of the isolation structure at an angle of greater than 90° and less than about 175°, wherein the angle is measured from a portion of the semiconductor fin that is embedded in the isolation structure to a portion of the isolation structure that is on a sidewall of the isolation structure; and
wherein a top surface of the fin structure intersects a top surface of the single material at an angle of greater than 90° and less than about 175°, wherein the angle is measured from a portion of the fin structure that is embedded in the isolation structure to a portion of the single material that is on a sidewall of the isolation structure;
a source/drain region located over and in physical contact with the top surface.
6. The fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein the epitaxial structure comprises a source/drain structure.


11. The semiconductor device of claim 7, wherein the top surface of the semiconductor fin is recessed a depth of between about 0.1 nm and about 50 nm.
3. The fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein the epitaxial structure extends into a trench in the isolation structure, and the trench in has a depth in a range from about 0.1 nm to about 50 nm.
12. The semiconductor device of claim 7, wherein the source/drain region has a pentagon-like shape.
[From claim 1] wherein a cross section of the epitaxial structure has a pentagon-like shape,
14. The semiconductor device of claim 7, wherein the source/drain region is in physical contact with the isolation structure.
[From claim 1] an interface between the epitaxial structure and a first portion of fin structure is lower than a top surface of the isolation structure, a top of the first portion of the fin structure is lower than the top surface of the isolation structure, and a width of a bottom side of the pentagon-like shape is smaller than a width of the pentagon-like shape at a location level with the top surface of the isolation structure.


15. A semiconductor device comprising: an isolation region located over a substrate;
1. A fin field effect transistor (FinFET) device structure, comprising: a substrate; an isolation structure formed on the substrate, wherein the isolation structure comprises a single material
an epitaxial source/drain region extending into the isolation region to make contact with a semiconductor fin,
an epitaxial structure formed on the recess surface of the fin structure, wherein a cross section of the epitaxial structure has a pentagon-like shape, an interface between the epitaxial structure and a first portion of fin structure is lower than a top surface of the isolation structure, a top of the first portion of the fin structure is lower than the top surface of the isolation structure…


19. The semiconductor device of claim 15, wherein the epitaxial source/drain region has a pentagon-like shape.
[From claim 1] wherein a cross section of the epitaxial structure has a pentagon-like shape
20. The semiconductor device of claim 15, wherein the epitaxial source/drain region extends into the isolation region to a depth of between about 0.1 nm and about 50 nm. 
3. The fin field effect transistor (FinFET) device structure as claimed in claim 1, wherein the epitaxial structure extends into a trench in the isolation structure, and the trench in has a depth in a range from about 0.1 nm to about 50 nm.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US # 20140117455
US # 20140361373
US # 20140167264

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899